Plaintiffs in error were convicted by judgment rendered on December 5, 1921, in the superior court of Okmulgee county, of the offense of unlawful possession of intoxicating liquor, and punishment as to each fixed at a fine of $250 and imprisonment in the county jail for a period of 90 days. A joint appeal was taken to this court, by filing herein on April 3, 1922, a petition in error with case-made attached. No brief has been filed in behalf of plaintiffs in error, and no appearance was made to orally argue the cause at the time *Page 46 
same was submitted. Rule 9 of this court (165 Pac. x) provides: "When no counsel appears, and no briefs are filed, the court will examine the pleadings, the instructions of the court, and the exceptions taken thereto, and the judgment and sentence, and if no prejudicial error appears, will affirm the judgment.'" After an examination of the pleadings, the instructions of the court, and the judgment and sentence, the court finds that no prejudicial error occurred sufficient to authorize a reversal of this judgment, and the same is therefore affirmed.